  Case 1:19-cv-00169-CFC Document 9 Filed 04/04/19 Page 1 of 2 PageID #: 94



                         IN THE UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF DELAWARE

SUPER INTERCONNECT                                )
TECHNOLOGIES LLC,                                 )
                                                  )
                       Plaintiff,                 )
                                                  )
           v.                                     )     C.A. No. 19-169 (CFC)
                                                  )
HP INC.,                                          )
                                                  )
                       Defendant.                 )

                      DEFENDANT HP INC.’S MOTION TO DISMISS

       Pursuant to Rule 12(b)(6) of the Federal Rules of Civil Procedure, Defendant HP Inc.

(“HP”) hereby moves to dismiss Plaintiff Super Interconnect Technologies LLC’s Complaint

(D.I. 1) for failure to state a claim upon which relief may be granted. The grounds for this

motion are set forth in HP’s opening brief, filed herewith.

                                                      MORRIS, NICHOLS, ARSHT & TUNNELL LLP
OF COUNSEL:
                                                      /s/ Jennifer Ying
Daniel J. Goettle
BAKER & HOSTETLER LLP
                                                  Jack B. Blumenfeld (#1014)
2929 Arch Street
                                                  Jennifer Ying (#5550)
Cira Centre, 12th Floor
                                                  1201 North Market Street
Philadelphia, PA 19104
                                                  P.O. Box 1347
(215) 568-3100
                                                  Wilmington, DE 19899
Cory C. Davis                                     (302) 658-9200
Theresa M. Weisenberger                           jblumenfeld@mnat.com
BAKER & HOSTETLER LLP                             jying@mnat.com
1170 Peachtree Street, Suite 2400
Atlanta, GA 30309                                     Attorneys for Defendant HP Inc.
(404) 459-0050
Jennifer M. Kurcz
BAKER & HOSTETLER LLP
191 North Wacker Drive, Suite 3100
Chicago, IL 60606
(312) 416-6200

April 4, 2019
  Case 1:19-cv-00169-CFC Document 9 Filed 04/04/19 Page 2 of 2 PageID #: 95



                               CERTIFICATE OF SERVICE

       I hereby certify that on April 4, 2019, I caused the foregoing to be electronically filed

with the Clerk of the Court using CM/ECF, which will send notification of such filing to all

registered participants.

       I further certify that I caused copies of the foregoing document to be served on April 4,

2019, upon the following in the manner indicated:

Brian E. Farnan, Esquire                                                VIA ELECTRONIC MAIL
Michael J. Farnan, Esquire
FARNAN LLP
919 North Market Street, 12th Floor
Wilmington, DE 19801
Attorneys for Plaintiff

Jeffrey R. Bragalone, Esquire                                           VIA ELECTRONIC MAIL
T. William Kennedy, Esquire
Brian P. Herrmann, Esquire
BRAGALONE CONROY PC
2200 Ross Avenue, Suite 4500W
Dallas, TX 75201
Attorneys for Plaintiff


                                                    /s/ Jennifer Ying

                                                       Jennifer Ying (#5550)
